Case 19-13273-VFP        Doc 543     Filed 07/31/20 Entered 07/31/20 15:40:11        Desc Main
                                    Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  FOR THE DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)

  RABINOWITZ, LUBETKIN & TULLY, LLC
  293 Eisenhower Parkway, Suite 100
  Livingston, NJ 07039
  (973) 597-9100
  Jonathan I. Rabinowitz
  Barry J. Roy
  Counsel for Jeffrey A. Lester, Chapter 7 Trustee

  In re:                                                 Case No. 19-13273 (VFP)

  IMMUNE PHARMACEUTICALS INC., et al.,                   Chapter 7

                                Debtors.                 Jointly Administered


                          NOTICE OF MOTION FOR ORDER
                    FURTHER EXTENDING CHAPTER 7 TRUSTEE’S
                TIME TO ASSUME OR REJECT EXECUTORY CONTRACTS

           PLEASE TAKE NOTICE that on the 25th of August, 2020, at 10:00 a.m. or as soon

 thereafter as counsel may be heard, Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for

 Immune Pharmaceuticals, Inc. (“Immune Inc.”), Immune Pharmaceuticals, Ltd. (“Immune

 Ltd.”), Cytovia, Inc. (“Cytovia”), Immune Oncology Pharmaceuticals, Inc. (“Oncology”),

 Maxim Pharmaceuticals, Inc. (“Maxim”), and Immune Pharmaceuticals USA Corp. (“USA,”

 collectively with the foregoing, the “Debtors”), by and through his counsel, Rabinowitz,

 Lubetkin & Tully, LLC, shall move before the Honorable Vincent F. Papalia, United States

 Bankruptcy Judge, at the United States Bankruptcy Court, MLK Jr. Federal Building, Courtroom

 3B, 50 Walnut Street, Newark, New Jersey 07102, for an order pursuant to 11 U.S.C. § 365(d)(1)

 further extending the Trustee’s time to assume or reject executory contracts.
Case 19-13273-VFP                Doc 543        Filed 07/31/20 Entered 07/31/20 15:40:11             Desc Main
                                               Document      Page 2 of 2



           PLEASE TAKE FURTHER NOTICE that in support of the Trustee’s Motion, the

 undersigned shall rely on the Application and proposed form of order submitted simultaneously

 herewith.

           PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-2, no brief is

 being submitted as the relief requested by the Trustee is fact sensitive and the relevant facts and

 law are fully set forth in the supporting Application. Nonetheless, the Trustee reserves the right

 to submit a memorandum of law subsequent hereto if necessary.

           PLEASE TAKE FURTHER NOTICE that oral argument is waived pursuant to D.N.J.

 LBR 9013-1(f) unless a timely objection is filed.

           PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested by

 the Trustee shall: (i) be in writing; (ii) specify with particularity the basis of such objection; and

 (iii) be filed with the Clerk of the Bankruptcy Court, and simultaneously served on counsel for

 the Trustee, Rabinowitz, Lubetkin & Tully, LLC, 293 Eisenhower Parkway, Suite 100,

 Livingston, New Jersey 07039 (Attention: Jonathan I. Rabinowitz, Esq.) and be filed and served

 seven (7) days prior to the return date hereof.

           PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and

 served, the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and

 the relief may be granted without a hearing.

                                                             RABINOWITZ, LUBETKIN & TULLY, LLC
                                                             Counsel for Jeffrey A. Lester, Chapter 7 Trustee



                                                             By:       /s/ Barry J. Roy
                                                                       BARRY J. ROY

 Dated: July 31, 2020
 F:\Client_Files\A-M\Immune Pharmaceuticals\Assume Or Reject - NOM-2.doc




                                                                 2
